DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14, in the reply filed on 12 October 20021 is acknowledged.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-016019, filed on 31 January 2017.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “unvulcanized innerliner layer” (20) from p.7 is not found in Fig 1 and “belt reinforcing layer” (9) from p.19 is not found in Fig 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the end of the laminated body" on L2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1, 10, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shota (WO2016063785, with US20170355228 as the US equivalent).
	Regarding claim 1, Shota discloses a method of manufacturing a pneumatic tire comprising:
a splice process of winding a laminated body (“inner liner member” (1)) around an outer circumference of a tire forming drum (“molding drum” (5), [0005]) and
bonding a winding starting end and a winding finishing end of the laminated body with each other ([0005], Fig 3), the laminated body having a trilayer structure comprising:
a film containing, as a main component, a thermoplastic resin or a thermoplastic elastomer composition containing a mixture of a thermoplastic resin and an elastomer (“film” (2), [0008]);
and a pair of rubber sheets laminated on both surfaces of the film, wherein, on the tire forming drum, the pair of rubber sheets comprises an inner rubber sheet  (“rubber sheet” (3A)) being a layer on a side of the tire forming drum with respect to the film and an outer rubber sheet (“rubber sheet” (3B)) being a layer arranged on a side opposite to the tire forming drum with respect to the film, 
an end of the inner rubber sheet at the winding starting end is positioned on a side opposite to a winding direction of the laminated body with respect to an end of the film (Fig 3), and
an end of the outer rubber sheet at the winding starting end is at a same position as the end of the film or is positioned on a side of the winding direction of the laminated body with respect to the end of the film (Fig 3), and 
an outer surface of the outer rubber sheet at the winding starting end and an inner surface of the inner rubber sheet at the winding finishing end are brought into contact with each other 
	Regarding claim 10, Shota discloses all limitations of claim 1 as set forth above. Additionally, Shota discloses that the film contains nylon ([0041]).
	Regarding claim 12, Shota discloses all limitations of claim 1 as set forth above. Additionally, Shota discloses that each of the pair of rubber sheets has a thickness of from 0.2 mm to 1.0 mm ([0060]).
	Regarding claim 13, Shota discloses all limitations of claim 1 as set forth above. Additionally, Shota discloses that the method further comprises a process of compression bonding the winding starting end and the winding finishing end overlapping with each other between the splice process ([0032]) and a vulcanization process ([0012]).
	Regarding claim 14, Shota discloses all limitations of claim 1 as set forth above. Additionally, Shota discloses that the laminated body is an unvulcanized innerliner layer ([0012], in that the layer undergoes a vulcanization step, implying that the layer is at least not fully vulcanized until after the step).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shota (WO2016063785, with US20170355228 as the US equivalent).
	Regarding claim 9, Shota discloses all limitations of claim 1 as set forth above. While Shota does not explicitly disclose that a length of a portion in which the outer surface of the outer rubber sheet at the winding starting end and the inner surface of the inner rubber sheet at the winding finishing end are brought into contact with each other is from 5 mm to 20 mm, it would have been obvious to a person of ordinary skill in the art prior to the earliest effective priority 
	Regarding claim 11, Shota discloses all limitations of claim 1 as set forth above. While Shota does not explicitly disclose that the film has a thickness of 0.03 to 0.15 mm, it would have been obvious to one of ordinary skill in the art prior to the earliest effective filing date to so as Shota does teach that the film has a thickness of 0.002 to 0.3 mm ([0060]) which overlaps the claimed range. 

Claims 1-2, 4-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kirino (US20130056122) in view of Mizawa (JPH115261).
	Regarding claim 1, Kirino teaches a method for manufacturing a tire comprising:
a splice process of winding a laminated body (Fig 2, 5) around an outer circumference of a tire forming drum ([0021]) and
bonding a winding starting end and a winding finishing end of the laminated body with each other ([0021]), the laminated body having a trilayer structure comprising:
a film containing, as a main component, a thermoplastic resin or a thermoplastic elastomer composition containing a mixture of a thermoplastic resin and an elastomer (“inner liner layer” in Fig 2,5, [0016]);
and a pair of rubber sheets laminated on both surfaces of the film, wherein, on the tire forming drum, the pair of rubber sheets comprises an inner rubber sheet  (“protective layer” Fig 2, 5, [0017]) being a layer on a side of the tire forming drum with respect to the film and an outer rubber sheet (“rubber layer” in Fig 2, 5, [0017, 0022]) being a layer arranged on a side opposite to the tire forming drum with respect to the film.

    PNG
    media_image1.png
    375
    943
    media_image1.png
    Greyscale
[AltContent: textbox (Modified Kirino Fig 5 showing the implementation of Mizawa’s angled ends with Kirino’s laminated structure with the winding direction being towards the left. Figure is not drawn to scale.)]winding finishing end of the laminated body with each other (See Modified Kirino Fig 5 below).
	
It would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date of the instant application to incorporate the ends of Mizawa with the process of Kirino for the benefit of crack prevention.
	Regarding claim 2, modified Kirino teaches all limitations of claim 1 as set forth above. Additionally, the combined teachings of Kirino and Mizawa teach that the winding starting end comprises an end surface being an inclination surface, such that the end of the inner rubber sheet at the winding starting end is positioned on the side opposite to the winding direction of the laminated body with respect to the end of the film, and the end of the outer rubber sheet at the winding starting end is positioned on the side of the winding direction of the laminated body with respect to the end of the film (see Modified Kirino Fig 5 above).
	Regarding claim 4, modified Kirino teaches all limitations of claim 1 as set forth above. Additionally, the combined teachings of Kirino and Mizawa teach that an angle formed by a straight line, which connects the end of the inner rubber sheet at the winding starting end to the end of the outer rubber sheet at the winding starting end, with respect to a direction perpendicular to an outer surface of the tire forming drum is from 60o to 75o  (15o to 30o with respect to the longitudinal direction of the sheet, which includes part of the claimed range of 20o to 70o, Mizawa [0009]).
	Regarding claim 5, modified Kirino teaches all limitations of claim 1 as set forth above. Additionally, the combined teachings of Kirino and Mizawa teach that an end of the outer rubber sheet at the winding finishing end is positioned on the side of the winding direction of the laminated body with respect to the end of the film, and an end of the inner rubber sheet at the winding finishing end is at a same position as the end of the film or is positioned on the side opposite to the winding direction of the laminated body with respect to the end of the film (see Modified Kirino Fig 5 above).

	Regarding claim 8, modified Kirino teaches all limitations of claim 5 as set forth above. Additionally, the combined teachings of Kirino and Mizawa teach that an angle formed by a straight line, which connects the end of the inner rubber sheet at the winding finishing end to the end of the outer rubber sheet at the winding finishing end, with respect to a direction perpendicular to the outer surface of the tire forming drum is from 60o to 75o  (15o to 30o with respect to the longitudinal direction of the sheet, which includes part of the claimed range of 20o to 70o, Mizawa [0009]).

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kirino (US20130056122) and Mizawa (JPH115261) in further view of Seto (US20150321433).
	Regarding claim 3, modified Kirino teaches all limitations of claim 2 as set forth above. Mizawa also teaches that the inclination surface of the winding starting end is formed by cutting an end of the laminated body with a blade before being wound on the tire forming drum ([0019]). While Mizawa does not explicitly teach that the blade is at a temperature of 100oC or higher, it would have been obvious to one of ordinary skill in the art prior to the earliest effective filing date of the instant application to do so, as Seto, which teaches a tire manufacturing process, teaches that when cutting a laminated sheet, the cut should be at temperatures above 60oC ([0035]) (which includes the range of 100oC and higher), such as at 130oC ([0062]), for the benefit ensuring an even cut ([0035]).
oC or higher, it would have been obvious to one of ordinary skill in the art prior to the earliest effective filing date of the instant application to do so, as Seto, which teaches a tire manufacturing process, teaches that when cutting a laminated sheet, the cut should be at temperatures above 60oC ([0035]) (which includes the range of 100oC and higher), such as at 130oC ([0062]), for the benefit ensuring an even cut ([0035]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Seto (US20130276971) teaches the cutting of laminated bodies at temperatures above 100oC ([0025-6, 0052]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is (571)272-6704. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 



/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749